Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 10/21/2021.

Terminal Disclaimer
3.         The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,713,768 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
4.        Claims 1-11, 13, 15-16 and 18-20 are pending in this application.
	Claims 1, 15 and 18 are currently amended.
           Claims 12, 14, and 17 are currently canceled.  

Claim Objections
5.       In view of Applicant’s argument [Remarks] and amendments filed 10/21/2021, claim objection(s) with respect to claims 1, 15 and 18 have been fully considered and the objection is withdrawn.

Examiner’s Statement of Reasons for Allowance
6.         Claims 1-11, 13, 15-16 and 18-20 are allowed.

7.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“obtaining a plurality of images of an ear of corn without the use of spatial reference points, processing the plurality of images, wherein processing the plurality of images comprises applying, to each image, an opening filter followed by a cross filter applied with erosion, determining the number of kernels per ear, and calculating total yield based on the image.” along with all the other limitations as required by independent claim 1.

Regarding Claim 13:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“obtaining a first set of images of an ear of corn from a plant growing in a field, analyzing the first set of images to determine the number of individual corn grains, Application No.: 16/919,879Confirmation No.: 5593Docket No.: 7444-US-CNTRESPONSE TO THE NON-FINAL OFFICE ACTION DATED JUNE 21, 2021Page 3 obtaining a second set of images of an ear of corn taken at least a day after obtaining the first set of images, projecting a rate of grain development or kernel abortion, and calculating an estimated yield of the growing plant at harvest based on the rate of grain development or kernel abortion.” along with all the other limitations as required by independent claim 13.



The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“positioning an image of the corn ear within a target window on the viewing screen of an imaging device, obtaining a set of still images of the corn ear comprising a machine learning training set, training a computer program to identify an ear of corn with the machine learning data set and analyzing a set of still images of ears of corn to determine the number of individual kernels on each ear.” along with all the other limitations as required by independent claim 18.


8.       It follows that claims 2-11, 15-16, and 19-20 are then inherently allowable for depending on an allowable base claim.
9.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
10.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            Anderson et al. (US 2014/0301607) discloses a method for determining a percent ground cover over an area of land is s provided. An image of the area of land is 

	Li et al. (US 2014/0376782) discloses methods for evaluating one or more immature ears of maize are presented in which digital imagery and image processing are used to assess physical properties of immature maize ears that are correlated with yield and other yield-related traits. Also provided are methods for identifying leads using immature ear photometry.

            Knodt et al. (US 2016/0261794) discloses a reference image of one or more objects is displayed on the display of a mobile device in a manner that allows a user of the mobile device to simultaneously view the reference image and a preview image of the one or more objects currently in a field of view of a camera of the mobile device. An indication is provided to the user of the mobile device whether the camera of the mobile device is currently located within a specified amount of a distance at which the reference image was acquired. In response to a user request, the camera acquires a second image of the one or more objects and optionally a distance between the camera and the one or more objects at the time the second image was acquired is recorded. An image management application provides various functionalities for accessing and managing image sequences.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677